Citation Nr: 0631473	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-21 061	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
vertebral fracture with lumbosacral strain, currently rated 
as 20 percent disabling. 

2.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently rated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for residuals of a 
concussion, currently rated as 10 percent disabling. 

4.  Entitlement to an increased evaluation for major 
depressive disorder, currently rated as 10 percent disabling.  

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 

6.  Entitlement to a compensable evaluation for right knee 
chondromalacia. 

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

8.  Entitlement to an increased schedular evaluation for 
service-connected tinnitus, currently evaluated at ten (10) 
percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

In March 2006, the Board of Veterans' Appeals (Board) issued 
a remand with respect to the first seven issues listed above 
because proper notice pursuant to 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) (2006) had not 
been sent to the appellant.  Adjudication of the eighth 
appellate issue (i.e., tinnitus) was stayed awaiting the 
outcome of the Secretary' s appeal in Smith v. Nicholson, 19 
Vet. App. 63 (2005), which addressed the same legal issue.  
As a result of a recent decision in that case (Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006)), the stay against 
adjudicating claims for an increased schedular evaluation for 
tinnitus was lifted, and the Board turned its attention to 
this appeal.  The veteran's claims folder contained 
documentation of the appellant's death.  Accordingly, the 
appeal must be dismissed.  Since the Department of Veterans 
Affairs Regional Office, in North Little Rock, Arkansas, 
stopped further adjudication of the first seven issues upon 
notice of the veteran's death, this Board must dismiss all 
eight issues on appeal.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1977 to February 1985.  

2.  On August 8, 2006, the claims folder was retrieved by 
Board as the result of the lifting of the stay after the 
decision in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  

3. Documentation by the Department of Veterans Affairs 
Regional Office in North Little Rock, Arkansas, that is 
contained in the veteran's claims folder shows that the 
appellant had died in September 2004. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1106, 20.1302 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.


ORDER

The appeal is dismissed.



		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


